DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as amended on 1/25/2021 are currently pending and under consideration on the merits.

Priority
In filing the instant application, Applicant has indicated said instant application is a continuation of 15/309,028. However, the claims under consideration are directed towards the non-elected subject matter based on the restriction requirement dated 4/12/2018 for case # 15/309,028.
As such, the priority claim of the instant application as a continuation is objected to as improper and incorrect as this case must be a division of 15/309,028. An amendment to the specification correcting the relationship between the instant application and parent case to a “division” is required in the next reply
 The distinction between a continuation and division application is pertinent to the prosecution of the instant application for double patenting, as the provision of pre-AIA  35 USC 121 that shields divisional applications from double patenting rejections over the patented parent case does not apply to continuation cases. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 1 and recites a topical formulation comprising additional elements, which renders the claim indefinite because the claim as phrased appears to replace the elements of claim 4 for the elements of claim 1 and so it is not clear which elements are controlling (i.e. the phylotype III P. acnes of claim 1 or the ribotype 6 P acnes and other microorganisms of claim 6). Correction is required. Applicant might overcome this rejection by replacing “comprising” with “further comprising”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Claims 1 and 8-10 recite a topical formulation (i.e. a composition of matter) comprising a generic effective amount a natural product, i.e. phylotype III. P. acnes. Claims 2-11, 13, 15, 17, and 20 depend from claim 1. Notwithstanding the indefiniteness rejection over claim 4 above, claims 2-7 recite additional species of microorganisms and/or viruses. Claim 20 is directed to species of carriers.
	Regarding claims 1 and 8-10, there is no evidence of any markedly different characteristic in the natural product (phylotype III P. acnes) when combined with the generically claimed topical formulation. Similarly with respect to claims 2-7, there is no evidence of any markedly different characteristic in the different natural products when combined together. See M.P.E.P. § 2106.04(c). Therefore, the natural product of claims 1-10 are not integrated into any practical application and these claims do not include any additional elements that could amount to significantly more than the judicial exception of the naturally occurring microorganisms and/or viruses.
Regarding claims 19 and 20, there is no evidence of any markedly different characteristic in the natural product (phylotype III P. acnes) when combined with any of the topical formulations of claim 19 or the species of carriers of claim 20. 
	Regarding claim 19, the judicial exception (i.e. natural product) is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because topical formulations as a cream, ointment, lotion, oil, spray, and/or gel are routine and conventional in this art. For example, see Blaser et al. (US 8,529,892; provided in the IDS dated 1/25/2021) at Col. 12, lines 16-34. Regarding claim 20, the judicial exception (i.e. natural product) is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding carriers such as water, dextrose or mineral oil to topical formulated compositions is routine and conventional in this art. For example, see Blaser et al. (US 8,529,892; provided in the IDS dated 1/25/2021) at Col. 11, lines 40-53.
	Therefore and for the reasons given above, claims 1-10 and 20 are directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US 8,529,892; provided in the IDS dated 1/25/2021) in view of McDowell et al. (PLoS One (2012), v7(7), e41480, 14 pages; provided in the IDS dated 1/25/2021) and Shu et al. (PLoS One (2013), v8(2), e55380, 11 pages; provided in the IDS dated 1/25/2021).
Blaser methods of treating psoriasis by administering an effective amount of a Propionibacterium species, such as Propionibacterium acnes, to a subject in need of treatment thereof (Col. 5, lines 33-45), reading in-part on claims 1 and 8-10. Blaser teaches that the fraction of Streptococcus sp. and Staphylococcus aureus increases relative to Propionibacterium in subjects suffering from psoriasis (Example 2). Blaser teaches topical formulations (Col. 12, lines 16-22), reading in-part on claim 1. Blaser teaches psoriasis, atopic dermatitis, and acne as embodiments of skin diseases treatable by the administration of administering a Propionibacterium species, such as Propionibacterium acnes, to a subject in need of treatment thereof (Col. 6, lines 33-64), reading in-part on claim 1. Blaser teaches further addition clindamycin, erythromycin, sulfacetamide, polymyxin B, bacitracin, mupirocin, salicylic acid, and/or benzoyl peroxide to kill or suppress non-group A Streptococcus species (NGS) growth (Col. 13, line 19 through Col. 14, lines 52-67; also Col. 4, lines 16-19 for NGS abbreviation) and that therapeutically effective amounts of compounds are defined as being sufficient to treat the subject and depend on the compound, the disease and its severity, and the age, weight, physical condition, and responsiveness of the subject to be treated (Col. 10, line 7-13), reading in-part on 15 and those respective embodiments of claim 16. Blaser teaches topical formulations comprising cream, ointment, lotion, oil, spray, and/or gel (Col. 12, lines 16-34), reading on claim 19. Blaser teaches adding water, dextrose or mineral oil as carriers to topical formulated compositions (Col. 11, lines 40-53), reading on those embodiments of claim 20.
Regarding claim 1, Blaser does not teach phylotype III P. acnes. Regarding claims 8-10, Blaser does not teach …Regarding claims 15 and 16, Blaser does not teach any particular effective dosage of the antimicrobial agents.
McDowell teaches that phylotype III Propionibacterium acnes is predominantly associated with normal (i.e. healthy) skin (Abstract; also Table 3 for 14 of 15 phylotype III isolates obtained from normal skin), reading in part on claim 1. McDowell teaches that strains isolated from healthy skin are likely to be commensal strains as compared to strains isolated from subjects suffering from acne or ophthalmic infections are likely to be pathogenic (p11, 1st two paragraphs of the “Conclusions”), reading in-part on claim 1. 
Shu teaches methods of fermenting a commensal strain of P. acnes (ATCC 6919), wherein said strain acts as a skin probiotic for in vitro and in vivo growth suppression of methicillin-resistant Staphylococcus aureus (MRSA)(Abstract; Fig. 1 and 2 for in vitro MRSA growth suppression and Fig.  5 for in vivo MRSA growth suppression at a dosage of 107 CFU; “Results” on p2-4), reading in-part on claims 1 and 8-10. Shu teaches a clear need in this art to improve methods of treating S. aureus infections and particularly methicillin-resistant S. aureus infections as S. aureus infection is a major cause of hospital and community-acquired infections (p1, 2nd paragraph of the “Introduction”). Shu teaches effective dosages of P. acnes to treat skin lesions infected with S. aureus in mammalian subjects in vivo (Fig. 5), reading on claim 1.
Regarding claim 1, it would have been obvious before the invention was filed to add McDowell’s phylotype III P. acnes to Blaser’s topical formulations comprising P. acnes and methods of treating a skin condition in view of Shu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both McDowell and Blaser are directed towards P. acnes and because McDowell teaches that phylotype III is associated with normal skin, and because Shu teaches that a commensal strain of P. acnes can function as a skin probiotic for in vitro and in vivo growth suppression of methicillin-resistant S. aureus. The skilled artisan would have been motivated to do so because Shu teaches a clear need in this art to improve methods of treating S. aureus infections and particularly methicillin-resistant S. aureus infections as S. aureus infection is a major cause of hospital and community-acquired infections, and McDowell suggests that phylotype III P. acnes are likely commensal strains, and so the addition would likely be advantageous reduce the growth of Staphylococcus aureus in the skin of Blaser’s subjects.
Regarding claim 1, any choice of therapeutically effective dosages of phylotype III P. acnes  or antibacterial agents must be held as a results-effective variable which can be optimized in view of the combination of Blaser, McDowell, and Shu.  Blaser teaches administering effective dosages of P. acnes to treat to kill or limit the growth of non-group A Streptococcus sp. microorganisms on the skin of subjects, Shu teaches specific and effective dosages of P. acnes to treat skin lesions caused by S. aureus infection, and McDowell that phylotype III P. acnes is plainly understood as a commensal strain when present in the skin of subjects. Absent a showing to the contrary, one of skill in the art would clearly recognize from Blaser, McDowell, and Shu that doses of P. acnes and particularly phylotype III must be timed sufficiently to maintain the efficacy of this microbial strain in vivo and that the timing of dosages can be variable and could easily be optimized by a treating physician based on the needs and physiology of the individual patient such as the specific parameters articulated by Blaser such as age, weight, physical condition and responsiveness to any particular compound.  As such, the choice of any therapeutically effective dosage would amount to nothing more than routine experimentation that can be optimized on an individual patient basis (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and M.P.E.P. § 2144.05.
Regarding claims 8-10, it would have been obvious before the invention was made to substitute the 107 CFU effective dosage of P. acnes of Shu for the unspecified effective dosage of Blaser in Blaser’s topical P. acnes composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shu and Blaser are directed towards topical P. acnes compositions and treating skin wounds. The skilled artisan would have been motivated to do so because Shu teaches that 107 CFU of P. acnes is an effective dosage to reduce colonization of the skin of pathogenic Streptococcus, and so the substitution would be predictably advantageous to inform a person of ordinary skill in the art of effective dosages to treat the skin conditions/diseases of Blaser.
Regarding claims 15 and 16, any choice of therapeutically effective dosages is a results-effective variables which can be optimized in view of Blaser to kill or limit the growth of non-group A Streptococcus sp. microorganisms on the skin of subjects. In the case of administering the species of compounds of claims 25 and 38, one of skill in the art would clearly recognize from Blaser that doses must be timed sufficiently to maintain the efficacy of the drug in vivo and that the timing of dosages can be variable and could easily be optimized by a treating physician based on the needs and physiology of the individual patient such as the specific parameters articulated by Blaser such as age, weight, physical condition and responsiveness to any particular compound.  As such, the choice of any therapeutically effective dosage would amount to nothing more than routine experimentation that can be optimized on an individual patient basis (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blaser, McDowell, and Shu as applied to claim 1 above, and further in view of Fitz-Gibbon et al. (Journal of Investigative Dematology (epub. Feb 2013), 133, 2152-2160; provided in the IDS dated 1/25/2021).
The teachings of Blaser, McDowell, and Shu are relied upon as set forth above.
Regarding claim 2, Blaser, McDowell, and Shu do not teach ribotype 6 P. acnes.
Fitz-Gibbon teaches that ribotype 6 P. acnes is strongly associated with normal/healthy skin (Table 1 and the paragraph spanning both columns on p2154), reading on claim 2.
Regarding claim 2, it would have been obvious before the invention was filed to add Fitz-Gibbon’s ribotype 6 P. acnes to Blaser’s topical formulations comprising P. acnes and methods of treating a skin condition in view of Shu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Fitz-Gibbon and Blaser are directed towards P. acnes and because Fitz-Gibbon teaches that ribotype 6 is associated with normal skin, and because Shu teaches that a commensal strain of P. acnes can function as a skin probiotic for in vitro and in vivo growth suppression of methicillin-resistant S. aureus. The skilled artisan would have been motivated to do so because Shu teaches a clear need in this art to improve methods of treating S. aureus infections and particularly methicillin-resistant S. aureus infections as S. aureus infection is a major cause of hospital and community-acquired infections, and McDowell suggests that ribotype 6 P. acnes are likely commensal strains, and so the addition would likely be advantageous reduce the growth of Staphylococcus aureus in the skin of Blaser’s subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser, McDowell, and Shu as applied to claim 1 above, and further in view of Qvit-Raz (US 2014/0044677; Reference A).
The teachings of Blaser, McDowell, and Shu are relied upon as set forth above. Blaser further teaches a topical formulation comprising sunscreen (Col. 12, lines 23-25 and 38-42), reading in-part on claims 3 and 5-7.
Regarding claims 3 and 5, Blaser, McDowell, and Shu do not teach any effective amount of Proteobacteria. Regarding claims 3 and 5, Blaser, McDowell, and Shu do not teach any effective amount of L. lactis.
Qvit-Raz teaches topical compositions comprising transformed bacteria (Abstract). Qvit-Raz teaches transformed Proteobacteria (¶0030), reading on claims 3 and 5. Qvit-Raz teaches transformed L. lactis (¶0066), reading on claims 6 and 7. Qvit-Raz teaches transformed P. acnes (0056), reading on claims 3 and 5-7. Qvit-Raz teaches that Proteobacteria generally reside on the skin of healthy human subjects (¶0053) and that gamma-Proteobacteria are generally regarded as safe (GRAS) (¶0083), reading on claims 3 and 5. Qvit-Raz teaches that L. lactis is generally regarded as safe (GRAS) (¶0067), reading on claims 6 and 7. Qvit-Raz teaches a working example comprising L. lactis transformed and capable of producing shinorine (a mycosporine-like amino acid (MAA) as a UV absorbing compound (Example 1; also the first part of the table at the bottom of p9 and ¶0099), reading on claims 3, 5, 6, and 7. Qvit-Raz teaches effective dosages of 102-20 CFU (¶0211), reading on claims 3 and 5-7.
Regarding claims 3 and 5-7, it would have been obvious before the invention was made to further add the Proteobacteria or L. lactis transformed with shinorine of Qvit-Raz to Blaser’s topical formulations comprising P. acnes and methods of treating a skin conditions. A person of ordinary skill in the art would have had a reasonable expectation of success in both Qvit-Raz and Blaser are in-part directed towards topical P. acnes compositions, and because Blaser envisions adding a sunscreen compound (i.e. a UV absorbing compound) to the topical formulated composition. The skilled artisan would have been motivated to do so because Qvit-Raz teaches that Proteobacteria or L. lactis can be transformed with compounds that would have therapeutic benefit to the skin of subjects, such as shinorine as a UV-absorbing compound.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blaser, McDowell, Shu, and Fitz-Gibbon as applied to claims 1 and 2 above, and further in view of Qvit-Raz (US 2014/0044677; Reference A).
The teachings of Blaser, McDowell, Shu, and Fitz-Gibbon are relied upon as set forth above.
Regarding claim 4, Blaser, McDowell, Shu, and Fitz-Gibbon do not teach any effective amount of Proteobacteria or L. lactis as embodiments of non-pathogenic bacteria.
Qvit-Raz teaches topical compositions comprising transformed bacteria (Abstract). Qvit-Raz teaches transformed Proteobacteria (¶0030), reading on claim 4. Qvit-Raz teaches transformed L. lactis (¶0066), reading on claim 4. Qvit-Raz teaches transformed P. acnes (0056), reading on claim 4. Qvit-Raz teaches that Proteobacteria generally reside on the skin of healthy human subjects (¶0053) and that gamma-Proteobacteria are generally regarded as safe (GRAS) (¶0083), reading on claim 4. Qvit-Raz teaches that L. lactis is generally regarded as safe (GRAS) (¶0067), reading on claim 4. Qvit-Raz teaches a working example comprising L. lactis transformed and capable of producing shinorine (a mycosporine-like amino acid (MAA) as a UV absorbing compound (Example 1; also the first part of the table at the bottom of p9 and ¶0099), reading on claims 3, 5, 6, and 7. Qvit-Raz teaches effective dosages of 102-20 CFU (¶0211), reading on claim 4.
Regarding claim 4, it would have been obvious before the invention was made to further add the Proteobacteria or L. lactis transformed with shinorine of Qvit-Raz to Blaser’s topical formulations comprising P. acnes and methods of treating a skin conditions. A person of ordinary skill in the art would have had a reasonable expectation of success in both Qvit-Raz and Blaser are in-part directed towards topical P. acnes compositions. The skilled artisan would have been motivated to do so because Qvit-Raz teaches that Proteobacteria or L. lactis can be transformed with compounds that would have therapeutic benefit to the skin of subjects, such as shinorine as a UV-absorbing compound.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser, McDowell, and Shu as applied to claim 1 above, and further in view of Farng et al. (US 5,643,584; Reference B).
The teachings of Blaser, McDowell, and Shu are relied upon as set forth above. Blaser further teaches adding retinoids such as tretinoin, retinol, and retinal to the topical formulation as a skin exfoliant (Col 14, lines 53-67), reading in-part on claims 11 and 12.
Regarding claim 11, Blaser, McDowell, and Shu do not teach any effective amount of a retinoid. Regarding claim 12, Blaser, McDowell, and Shu do not teach any effective amount of tretinoin.
	Farng teaches aqueous gel composition comprising a retinoid and for topical application to the skin of subjects to reduce skin irritation (Abstract), reading on claims 11 and 12. Farng teaches a therapeutically effective amount of retinoids such as tretinoin of 0.001-0.5% by weight and preferably 0.005-0.2 by weight, as higher concentrations of retinoids would likely cause skin irritation and lower concentrations of retinoids would not likely provide any effective treatment (Col. 3, line 64 through Col. 4, line 17), reading on claims 11 and 12.
	Regarding claims 11 and 12, it would have been obvious before the invention was made to add the effective dosages of retinoids of Farng to the topical formulation of Blaser further comprising retinoids. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Blaser expressly contemplates topical formulations comprising retinoids as skin exfoliants, and because Farng teaches effective dosage ranges of retinoids. The skilled artisan would have been motivated to do so because the addition would be predictably advantageous to add retinoids in quantities to either exfoliate or reduce the irritation the skin of subjects when treated with the topical formulation comprising P. acnes of Blaser.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over The teachings of Blaser, McDowell, and Shu are relied upon as set forth above. as applied to claim 1 above, and further in view of Serbedzija et al. (US 2004/0157837; Reference C) and Henseler et al. (Mycoses (1997), 40 Suppl. 1, 22-28, Abstract only; Reference U).
The teachings of Blaser, McDowell, and Shu are relied upon as set forth above.
Regarding claims 13, Blaser, McDowell, and Shu do not teach any effective amount of an antifungal agent. Regarding claims 14, Blaser, McDowell, and Shu do not teach any effective amount of claimed species of antifungal agents. 
Serbedzija teaches methods and compositions for treating fungal infections in subjects (Abstract). Serbedzija teaches effective amounts of antifungal agents of 0.001-2000 mg per day and desirably 0.5-1000 mg per day and formulated for topical application (¶0018), reading on claims 13 and 14. Serbedzija teaches an antifungal agent selected from  ketoconazole, miconazole, fluconazole, clotrimazole, undecylenic acid, sertaconazole, terbinafine, butenafine, clioquinol, haloprogin, nystatin, naftifine, tolnaftate, ciclopirox, amphotericin B (¶0020), reading on those embodiments of claims 13 and 14. 
Henseler teaches that Candida infections of the skin occurs more often in psoriasis patients (Abstract), reading on claims 13 and 14.
Regarding claims 13 and 14, it would have been obvious before the invention was filed to add the antifungal agents and effective dosages taught by Serbedzija to the topical formulation comprising P. acnes of Blaser. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Blaser and Serbedzija are directed towards topical formulated compositions and both Blaser and Serbedzija are in-part directed towards topical antimicrobial compositions. The skilled artisan would have been motivated to do so because addition would predictably improve Blaser’s composition by adding the ability of said composition to treat subjects suffering from topical fungal infections in need of treatment thereof in addition to the psoriasis such as the comorbid subjects of Henseler.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser, McDowell, and Shu as applied to claim 1 above, and further in view of Marinelli et al. (mBio (2012), 3(50 e00279-12, 13 pages; provided in the IDS dated 1/25/2021) and Ghanbari et al. (US 6,121,036; Reference D)
The teachings of Blaser, McDowell, and Shu are relied upon as set forth above. 
Regarding claim 17, Blaser, McDowell, and Shu do not teach any effective amount of a phage. Regarding claim 18, Blaser, McDowell, and Shu do not teach any effective amount of the claimed species of phages.
Marinelli teaches methods of obtaining bacteriophages from sebaceous follicles of donors with health skin or acne (Abstract). Marinelli teaches that due to its ubiquitous presence on the skin, P acnes is thought to play a major role in the pathogenesis of acne vulgaris by eliciting a host inflammatory response (p1, paragraph starting “The Gram-positive skin commensal…”). Marinelli teaches that bacteriophages P1, P9, P14, P100A, P100D, P100.1,  P101A, P104A, P105, and ATCC_C (i.e. ATCC 29399B_C) are capable of infecting a wide variety of P. acnes strains (Table 1 and Fig. 8), reading on claims 17 and 18. Marinelli teaches that the P. acnes bacteriophages ultimately lyse the host P. acnes cell (paragraph spanning p5-6), reading on claims 17 and 18.
Ghanbari teaches bacteriophage compositions for use in killing bacterial organisms in vivo (Abstract). Ghanbari teaches a topical formulation comprising bacteriophages directed against P. acnes (Col. 3, lines 23-52). Ghanbari teaches that determining therapeutically effective amounts of the bacteriophage composition would depend on the choice of phage, type of infection, and host organism and would be readily determined by a person of ordinary skill in the art (Col. 10, lines 18-29), reading on the effective dosages of claims 19 and 20.
Regarding the phages of claims 19 and 20, it would have been obvious before the invention was made to add the isolated P. acnes bacteriophages of Marinelli to the topical formulated composition of Blaser comprising P. acnes. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because The skilled artisan would have been motivated to do so because Marinelli teaches that P acnes is thought to play a major role in the pathogenesis of acne vulgaris by eliciting a host inflammatory response, and so the addition would likely improve upon the therapeutic properties of Blaser’s composition when used to treat the skin of the a subject increasing the relative ratio of the commensal phylotype III P. acnes strain relative to the  pathogenic P. acnes (see McDowell) by reducing the number of pathogenic P. acnes strains on the skin with the bacteriophages of Marinelli.
Regarding the effective amounts of claims 19 and 20, it would then be obvious to a person of ordinary skill in the art before the invention was filed to further determine effective dosages of Marinelli’s P. acnes bacteriophages in view of Ghanbari. See M.P.E.P. § 2144.05 as a whole. In this case, Ghanbari teaches a topical formulation comprising bacteriophages directed against P. acnes and teaches that determining therapeutically effective amounts of the bacteriophage composition would depend on the choice of phage, type of infection, and host organism and would be readily determined by a person of ordinary skill in the art. Therefore and absent any showing to the contrary, the generic effective phage dosages of claims 19 and 20 must be held prima facie obvious absent any showing to the contrary reasonable commensurate to the scope of the claims.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Examiner’s Comments
Claims 11-18 would add additional functional properties to the natural product of claim 1 such as to amount to markedly different characteristics and significantly more in the patent eligibility analysis.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653